
	

113 S1310 IS: Bureau of Consumer Financial Protection-Inspector General Reform Act of 2013
U.S. Senate
2013-07-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1310
		IN THE SENATE OF THE UNITED STATES
		
			July 16 (legislative
			 day, July 15), 2013
			Mr. Portman (for
			 himself, Ms. Collins,
			 Mr. Crapo, Mr.
			 Johanns, Mr. Heller,
			 Mr. Vitter, Ms.
			 Ayotte, Mr. Blunt,
			 Mrs. Fischer, Mr. Enzi, and Mr.
			 Corker) introduced the following bill; which was read twice and
			 referred to the Committee on Banking,
			 Housing, and Urban Affairs
		
		A BILL
		To require Senate confirmation of Inspector General of
		  the Bureau of Consumer Financial Protection, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Bureau of Consumer Financial
			 Protection-Inspector General Reform Act of 2013, or the
			 CFPB-IG Act of
			 2013.
		2.Appointment of
			 Inspector GeneralThe
			 Inspector General Act of 1978 (5 U.S.C. App.) is amended—
			(1)in section
			 8G—
				(A)in subsection
			 (a)(2), by striking and the Bureau of Consumer Financial
			 Protection;
				(B)in subsection
			 (c), by striking For the purposes of implementing this section
			 and all that follows through the end of the subsection; and
				(C)in subsection
			 (g)(3), by striking and the Bureau of Consumer Financial
			 Protection; and
				(2)in section
			 12—
				(A)in paragraph (1),
			 by inserting the Director of the Bureau of Consumer Financial
			 Protection; after the President of the Import-Export
			 Bank;; and
				(B)in paragraph (2),
			 by inserting the Bureau of Consumer Financial Protection, after
			 the Import-Export Bank,.
				
